Citation Nr: 1201116	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to April 19, 2004  

2.  Entitlement to an increased rating for PTSD, rated as 70 percent disabling effective April 19, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2010 for further development.  The matter was remanded so that the veteran could undergo another psychiatric examination.  The Board notes that the RO has fully complied with the directives of the Remand, inasmuch as the Veteran underwent a May 2010 VA examination, and the examination yielded a report sufficient for rating purposes.  

The Veteran also appealed the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The RO granted the claim by way of an August 2011 rating decision.  Consequently, the issue is not before the Board.

The Board notes that in the February 2003 rating, the RO denied service connection for PTSD.  The RO granted service connection for PTSD by way of a September 2003 rating decision; and it granted a 30 percent rating effective May 31, 2002 (the date of receipt of the claim).  The RO issued an August 2004 rating decision in which it increased the rating to 50 percent effective May 4, 2004.  Finally, the RO issued an August 2011 rating decision in which a 50 percent rating was granted effective May 31, 2002 (the date of receipt of the claim); and a 70 percent rating was granted effective April 19, 2004.  Consequently, there are two distinct time periods to consider.  


FINDINGS OF FACT

1.  Prior to April 19, 2004, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  It was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

2.  Effective April 19, 2004, the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to April 19, 2004, the criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2011).

2.  Effective April 19, 2004, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated June 2002.                                                                            

The present appeal, however, involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a June 2002 letter prior to the September 2003 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran psychiatric examinations in March 2003, June 2004, March 2005, and May 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

A 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Prior to April 19, 2004 (rated 50 percent)
A March 2003 PTSD intake examination recognized the Veteran as a combat Veteran who served in Vietnam.  One of his worst memories occurred near the end of the Tet offensive.  He was an auto mechanic; but his role in the Tet offensive was to bring fresh troops to the front and to haul away the casualties.  He saw corpses of civilians that had been executed by the Vietcong; and he saw corpses of American soldiers that had been mutilated.  The Veteran also fought during the offensive.  

The Veteran reported nightmares approximately 2-3 times per week; and reported waking up in a panic, with shortness of breath, chest pains, sweating, and a racing heart.  He was visibly anxious and uncomfortable when describing memories of Vietnam.  He reported physiological reactivity in the form of cold feelings, increased heart rate, shortness of breath, knotted stomach, dry mouth, and muscle tension.  

The Veteran reported that Vietnam really began to bother him six years earlier, when he stopped working.  While he was working, he avoided memories of Vietnam.  He drove a tractor-trailer for 25 years; and during that time, he used crack cocaine and amphetamines.  He discontinued his use of stimulants when he stopped working.  He reported that he watches war movies, even though they make him sad, angry, or disgusted.  On the other hand, he avoids conversations about the war.  The examiner noted that the Veteran displayed numbing symptomatology in the form of a mild decrease in interests, estrangement from others, and a foreshortened sense of the future.  The Veteran reported that he usually spends his day watching television (although he still enjoys riding his motorcycle).  He reported that he is close to his wife and children, as well as two friends (both Vietnam Veterans).  However, he also stated that he avoids dealing with people, even his own family.  He prefers to be by himself (which is why he liked driving a truck).  Despite the Veteran's good humor and laughter, he stated that he is depressed approximately 90 percent of the time; and that he has low energy, decreased interests and pleasure, decreased libido, feelings of hopelessness and worthlessness, and occasional suicidal ideation without intent.  He thought his future would mainly involve getting old and dying; and he thought that he would only live to be 65.  

The Veteran displayed hyperarousal in the form of sleep disruption, irritability, impaired concentration, hypervigilance, and exaggerated startle.  He reported that he sleeps 8-10 hours per night; but that he wakes up frequently.  He stated that he tries to spend his time sleeping so as to keep things off his mind.  He reported that he engages in angry and violent behavior (threatening his neighbor with a hammer, road rage, etc.).  He destroys things when he is angry.  Regarding concentration, his wife has stated that the Veteran will just blank out at times.  The Veteran described instances of hypervigilance which the examiner characterized as moderate.  

Upon examination, the Veteran was casually dressed, unshaven, and mildly unkempt.  He reported that he showers every other day; and will sometimes go a week without shaving.  He related a mildly aggressive, garrulous manner that masked his level of distress.  Psychomotor behavior was remarkable in that the Veteran frequently moved around in his chair (apparently due to back pain).  His affect was full; mood was dysphoric with an undercurrent of irritability and anxiety.  He reported feeling nervous and jumpy about half the time.  He reported feeling hopeless and helpless; and sometimes worthless since he cannot work.  He described survivor guilt related to the war.  He endorsed occasional suicidal ideation; but denied any plan or intent.  He reported frequent homicidal ideation but denied current intent.  Thought processes were coherent and logical, and there was no evidence of a formal thought disorder.  The Veteran denied psychotic phenomena; but hypervigilance and magical thinking were acknowledged.  He was alert and oriented.  Insight was fair; but judgment was limited.  On the Beck Depression Inventory, the Veteran achieved a score of 32, which is consistent with an extremely severe level of depression.  On the Mississippi Scale for Combat-Related PTSD, he scored 141, which is consistent with a PTSD diagnosis.  The examiner diagnosed the Veteran with PTSD; major depression, recurrent, moderate.  He assigned a Global Assessment of Functioning (GAF) score of 50.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2011).

In order to warrant a rating in excess of 50 percent prior to April 19, 2004, the Veteran's PTSD must be warranted by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board finds that, in giving the benefit of the doubt to the Veteran, a 70 percent rating is warranted prior to April 19, 2004.  Although the Veteran reported that he has a close relationship with his wife and children (as well as two childhood friends), he also stated that he avoids dealing with people and prefers to be by himself.  His judgment was deemed to be limited; and his score on the Beck Depression Inventory was consistent with an extremely severe level of depression.  He endorsed suicidal and homicidal ideation (without plan or intent).  His personal hygiene was mildly unkempt.  The Veteran's GAF score indicates serious symptoms or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Consequently, the Board finds that a rating of 70 percent, but not greater, is warranted prior to April 19, 2004.  

The Board notes that a rating in excess of 70 percent is not warranted.  As is more fully explained below, in order to warrant a rating in excess of 70 percent, the Veteran's disability must be manifested by total occupational and social impairment.  The Board notes that the close relationships that he has with family and friends are not consistent with total social impairment.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD  must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective April 19, 2004 (currently rated 70 percent)
An April 19, 2004 outpatient treatment report reflects that the Veteran told the examiner that he harbors ill will towards various individuals who were not named.  The Veteran denied any homicidal ideation at that time.  The examiner opined that the Veteran's disability is worsening, and assigned a GAF score of 48.

The Veteran underwent a VA examination in June 2004.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of bad dreams involving ambushes and running out of bullets.  He reiterated that is disability has gotten worse since he stopped working.  He admitted to being irritable.  He tries not to intimidate people, so he stays away from them.  He stated that his neighbor called the police on him once; and that this neighbor may provoke him to lethal violence in the future.  He stated that every time he goes into town, he gets in trouble because he makes comments to people that are considered aggressive.  He reported that the television coverage of the war in Iraq irritates him; and that he would love to go back.  (Since the Veteran was never in Iraq, the Board interprets this to mean he would love to go back to the service and/or combat.)  He reported that he only sleeps 2-3 hours per night.  His wife stated that approximately three months ago, she found him in the fetal position rocking himself.  The Veteran reported that he gets nervous and will begin to shake for no reason.  His wife stated that family life has gotten worse over the past two years.  She stated that he snarls at her; and that he doesn't communicate with his children very often.  He does communicate with his two year old grandson and two childhood friends who went to Vietnam.  

Upon examination, the Veteran was nervous, fidgety, and verbally aggressive.  He was alert and oriented to person, place, time, and situation.  Eye contact was intense.  His speech was clear and coherent, loud, and daring.  He appeared to control through intimidation.  Receptive and expressive communication appeared grossly intact.  There were no signs of circumstantiality, tangentiality, preservation, neologisms, paraphasias, loose associations or flight of ideas.  His thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He denied hallucinations and current suicidal ideations.  He admitted to homicidal ideations without intent.  Memory function was basically normal.  Attention and concentration appeared normal.  His judgment was fair; his insight was limited.  He appeared average in intellectual functioning.  He did not appear to be in any acute physical distress.  There were no overt delusions; but he admitted to some peculiar fears (he does not trust anyone else with his food, and he will not eat any food made by someone else).  Affect was full, and his mood appeared depressed with underlying anxiety and irritability.  

The examiner agreed that the Veteran's disability had become more severe since his most recent VA examination.  The examiner noted that the Veteran's control and defense appear to be breaking down.  The Veteran was assigned a GAF of 44.  

The Veteran underwent another VA examination in March 2005.  The examiner reviewed the June 2004 examination report; but did not have access to the remainder of the Veteran's claims file.  The Veteran reported nightmares 2-3 times per week.  His wife reported that the Veteran often speaks Vietnamese in his sleep.  She also reported that the Veteran is hostile and unapproachable.  The Veteran reported bouts of rage and anger.  He sated that he cannot go out in public because he makes violent comments.  He stated that he wants to physically hurt people; but no one in particular. He also has some suicidal thoughts; but has not made any attempts because he loves his grandchildren.  He reported that he has difficulty remembering things.  

The Veteran reported that his brother died of a heart attack a few months earlier; and that the Veteran's symptoms have become worse since then.  He also noted that his wife has severe chronic obstructive pulmonary disease and she fears that she will not live much longer.  He and his wife moved to a new area; but the Veteran still expressed anger over his former neighbor.  The Veteran's relationships included his wife, 17 year old daughter, and 14 year old grandson (who live with him and his wife).  The Veteran reported that he is able to relax during activities that he enjoys (riding motorcycles into the mountains with his wife, enjoying nature, playing video games).     

The examiner noted that the Veteran's psychosocial and functioning could be described as quite irritable; but seemingly unchanged from his most recent examination (except for the death of his brother and his wife's deteriorating health).  The examiner noted that the Veteran's back trouble (as well as his interpersonal skills, irritability, and anger) interferes with his ability to obtain a job.

Upon examination, the Veteran was dressed appropriately; but was poorly groomed.  He seemed almost proud of the fact that he does not have to brush his hair or shower daily.  The examiner described the Veteran as fidgety and intense.  He also sat very close to the examiner and leaned in as if trying to intimidate.  He was oriented to person, place, time, and situation.  He was somewhat irritable throughout.  He endorsed chronic suicidality, without plan or intent.  He also revealed homicidality toward a former neighbor, but without plan or intent.  He described problems with depression; but the examiner noted that he does not have an overwhelming sense of depression that tends to stay around.  He can feel very good at times; and he has activities that he enjoys.  Concentration and energy problems were deemed to be related to the Veteran's sleep difficulties.  Thought processes were goal-directed, logical, and coherent.  There were no signs of psychosis during the examination; but he endorsed some possible delusions (that people can sense that he is a Vietnam Veteran by the way he acts).  Judgment for hypothetical situations was impaired.  His insight into his current life situation was not entirely apparent.  Remote memory was intact; but short term recall was impaired.  

The examiner opined that the Veteran had a moderate impairment from an occupational standpoint, as he is unable to interact appropriately with others.  The examiner also opined that the Veteran had moderate to severe impairment from a social functioning viewpoint based on his inability to control his irritability.  The Veteran was deemed to have minimally adequate social supports.  The examiner assigned a GAF score of 43 to 45 because he has some serious impairment with social and occupational functioning.  

The Veteran underwent a final VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran was alert and oriented to person, place, and time.  His speech was clear, coherent, and of a normal rate and volume.  Receptive and expressive communication appeared grossly intact.  His thought processes showed no unusual ideation, signs, or symptoms of any formal thought disorder.  He denied auditory or visual hallucinations; and he reported no homicidal ideation but continued to experience suicidal ideation without plan.  He denied delusions that interfere with routine activities.  He reported ritualistic behaviors in the form of checking and rechecking doors and windows.  He reported depression, decreased motivation, and anxiety; but he denied panic attacks that interfere with routine activities.  He reported sleep difficulties in the form of insomnia, frequent awakening, and nightmares.  He denied assaultive behavior and homicidal thoughts.  The Veteran's judgment showed no impaired ability to manage daily living activities and/or make reasonable life decisions.  Cognitive functions were grossly intact; and he was functioning within the average range of intelligence.  Insight was good; affect appeared appropriate; and the Veteran described his mood as "a little down and depressed."  The examiner found that the Veteran suffers from moderate impairment from an occupational standpoint and severe impairment from a social viewpoint.  He assigned a GAF of 45.  The examiner found that the Veteran's disability was not manifested by total occupational and social impairment due to PTSD signs and symptoms.  He found that the Veteran's PTSD signs and symptoms result in deficiencies in work, family relations, and mood; but not in judgment or thinking.      

In order to warrant a rating in excess of 70 percent, the Veteran's PTSD must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name

The Board finds that none of the VA examinations nor the outpatient treatment records reflects the enumerated symptoms.  Moreover, the May 2010 VA examiner specifically opined that the Veteran's PTSD was not manifested by total occupational and social impairment.

The Board finds that a preponderance of the evidence is against the claim for a rating in excess of 70 percent.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 70 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

A rating of 70 percent, but no greater, is warranted prior to April 19, 2004.  Entitlement to a rating in excess of 70 percent is not warranted.  To this extent, the appeal is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


